GROUND LEASE AGREEMENT

THIS AGREEMENT dated as of the 14th day of April, 2005, by and between Pilgrim
Partnership, L.L.C., a Vermont limited liability company (hereinafter
"Landlord"), and Green Mountain Coffee Roasters, Inc., a Vermont corporation
(hereinafter "Tenant").



WITNESSETH:

1. Demise, Description of Land. Landlord does hereby demise, let, rent and lease
unto Tenant, and Tenant hereby leases and rents from Landlord, certain land
measuring approximately 6.13 acres in size located in the Village of Waterbury,
Vermont, being the land located at and known as Site D on the Plan of Pilgrim
Commercial Park Condominiums, dated March 2005, prepared by Charles Grenier
Consulting Engineer, P.C. (said site being hereinafter referred to as "Site D,"
said plan being hereinafter referred to as the "Park Plan" and said land being
hereinafter referred to as the "Land"), together with a non-exclusive right to
use the roads, parking areas, open spaces and other common areas included within
Pilgrim Commercial Park, subject to the limitations on the use thereof (if any)
included in the applicable condominium declaration and other governing
documents. The foregoing notwithstanding, during the term of this Lease, Tenant
shall have the exclusive right to use any common areas included on the Land
which have been or shall be designated in the condominium declaration as a
"Limited Common Element" or otherwise set aside for the exclusive use of the
owner or lessee of Site D. A copy of the Park Plan is attached hereto as
"Exhibit A."



2. Term of Lease. Said Land is hereby leased to Tenant, subject to all of the
terms and conditions contained herein, for an initial term commencing on January
1, 2005, and ending on December 31, 2024. Said initial term shall be subject to
extension pursuant to Section 4. All references herein to the term of this Lease
shall include any extension of said term pursuant to Section 4.



3. Rent. (a) Rent Payments. During the initial term of this Lease, for the
period from January 1, 2005, through December 31, 2009, Tenant agrees to pay
Landlord rent of $78,000 annually, in monthly installments of $6,500 each. Said
rent obligation shall commence on January 1, 2005, with the first installment
payable as of said date. The rent hereunder shall increase by seven and one-half
percent (7.5%) of the annual rent most-recently in effect on each of the
following dates: January 1, 2010; January 1, 2015; and January 1, 2020.



(b) Additional Rent. All costs, charges, expenses and adjustments to rent which
Tenant assumes, agrees or is obligated to pay Landlord pursuant to this Lease
shall be deemed additional rent, and, in the event of the nonpayment thereof,
Landlord shall have all the rights and remedies with respect thereto as are
herein provided for in case of the nonpayment of rent. In the event that any of
the costs, charges and expenses constituting additional rent are deemed to be
taxable income to Landlord, Landlord shall be entitled to a corresponding tax
deduction for said costs, charges and expenses.



(c) Rent Payments. Tenant covenants to pay monthly installments of rent pursuant
to subsection (a) above in advance, on the first day of each month, without any
set-off or reduction. Tenant covenants to pay Landlord the rent, additional rent
and adjustments of rent as herein provided when due, without notice or demand,
at the time and in the manner herein specified and, in default of payment may,
at the option of Landlord, be added to the next or any other installment of
fixed minimum rent subsequently becoming due.



(d) Late Payment Penalty. Tenant acknowledges that late payment by Tenant to
Landlord of rent and other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be difficult to
ascertain. Accordingly, if any installment of rent or any other sum due from
Tenant shall not be received by Landlord or Landlord's designee within ten (10)
days after such amount shall be due, Tenant shall pay to Landlord a late charge
equal to ten percent (10%) of such overdue amount, not to exceed $250. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of late payment by Tenant. Acceptance of
such late charge by Landlord shall in no event constitute a waiver of Tenant's
default with respect to such overdue amount nor prevent Landlord from exercising
any of the other rights and remedies granted hereunder.



4. Option to Extend Term. (a) Extension Term. Tenant shall have an option to
extend the term of the Lease for an additional period of twenty (20) years,
provided that Tenant is not in default under any material term or condition of
this Lease at the time it elects to exercise its option or at the commencement
of the extension term of the Lease. Tenant may exercise its option hereunder, by
written notice to Landlord given at least six months prior to expiration of the
initial term of this Lease. In the event that Tenant elects to extend the term
pursuant to the foregoing option, such extension shall be upon the same terms
and conditions as set forth herein, except that the rent shall be adjusted in
accordance with Section 4(b) below.



(b) Extension Term Rent. In the event that Tenant exercises its option to extend
the term of this Lease, the rent for the extension term shall be equal to the
greater of (i) the annual rental rate in effect during the last year of the
initial term of this Lease plus seven and one-half percent (7.5%) of said annual
rental rate, or (ii) the market ground lease rental value of the Land as of the
commencement of the rental term (the "Market Rent") as same shall be agreed by
the parties or as otherwise established hereunder. During the extended term, the
rent shall increase by seven and one-half percent (7.5%) of the annual rent most
recently in effect on each of the following dates: January 1, 2030; January 1,
2035; and January 1, 2040. As a condition precedent to Tenant's right to extend
the term of this Lease, Tenant shall give Landlord a nonbinding preliminary
notice of intent to exercise its option ("Notice of Intent") not less than 24
months prior to the end of the Lease term. If the Landlord and Tenant cannot
agree upon the Market Rent within 60 days after the Landlord's receipt of the
Notice of Intent, then the Market Rent shall be determined by an independent
real estate appraiser or broker mutually acceptable to Landlord and Tenant who
shall have at least 10 years professional experience in the appraisal and/or
leasing of commercial office buildings in Washington County, Vermont, and who
shall be in all respects impartial and disinterested. Tenant shall notify
Landlord of the name of the appraiser/broker that Tenant proposes to use for
such determination within 75 days after Tenant's delivery of the Notice of
Intent. If Landlord objects to such appraiser/broker, Landlord shall propose an
alternate appraiser/broker similarly qualified by written notice to Tenant
within 15 days after receipt of Tenant's proposal, or Landlord shall be deemed
to have accepted the appraiser/broker proposed by Tenant. Tenant shall have 15
days after the receipt of Landlord's proposal of an alternate appraiser/broker
to object to such proposed appraiser/broker. If Tenant timely objects to
Landlord's proposed appraiser/broker, then the appraiser/broker selected by
Landlord and the appraiser/broker selected by Tenant shall jointly name a third
appraiser/broker similarly qualified and that third appraiser/broker shall
determine the current Market Rent for the Land. Within 15 days after final
designation of the appraiser/broker, that appraiser/broker shall render a
written opinion on the Market Rent, determined by taking into account all of the
terms and conditions of this Lease, other than rental, and assuming a
twenty-year term, and shall deliver the same to Landlord and Tenant. The
determination of Market Rent shall exclude the value of all leasehold
improvements undertaken by Tenant and any buildings, fixtures, equipment or
other property of Tenant located on the Land. The parties shall share the cost
of the independent appraiser/broker on a 50/50 basis. If, after receiving said
determination of Market Rent, Tenant still desires to exercise said option,
Tenant shall give Landlord written notice of exercise of its option to extend
prior to the later of (a) 30 days after its receipt of the determination of the
Market Rent as provided herein or (b) the deadline for extending the term of
this Lease set forth in Section 4(a). If Tenant does not give Landlord notice of
exercise of said option within said period, Tenant shall be deemed to have
decided not to exercise said option.



5. Option to Purchase. (a) At all times during the first five (5) years of the
term of this Lease, Tenant shall have the option to purchase (i) the Land, (ii)
the land comprising Site C, as identified on the Park Plan ("Site C"), measuring
approximately 7.58 acres in size, together with the land comprising Site J as
identified on the Park Plan ("Site J"), measuring approximately 1.43 acres in
size, each as shown on Exhibit A attached hereto, and (iii) the so-called
"Production Building" identified as Building #1 on Site C as also shown on said
Exhibit A, in each case at the applicable price set forth below. Tenant may
exercise each such option separately, except that Tenant shall only have the
right to purchase the land comprising Site C and Site J together and then only
if it simultaneously purchases the Production Building located on Site C. Such
option may be exercised by written notice from Tenant to Landlord, given no
later than the fifth (5th) anniversary of the commencement of the term of this
Lease. If such notice has not been given by said fifth anniversary, then the
purchase option described herein shall terminate. Landlord agrees that during
the term of said option it shall not transfer, convey or lease any rights in the
land and buildings covered by said options to any party other than Tenant. The
purchase price for each such option (in each case, the "Purchase Price") shall
be as set forth below:

Parcel

Purchase Price

The Land (Site D)

$750,000

Site C and Site J (land only)

$950,000

Production Building (Building #1)

$3,800,000



(b) If Tenant exercises any of the foregoing purchase options, Landlord shall
convey the subject land or building, as the case may be, to Tenant, or its
designee, by warranty deed, conveying fee simple title to such land or building
free and clear of all liens and other encumbrances. Any such conveyance of the
Land shall include all future development rights associated with the Land under
the Declaration of Pilgrim Commercial Park and Mayflower Management, LLC, an
affiliate of Landlord agrees to join in any such transfer of development rights
for the Land. Closing of the transaction shall occur as soon as reasonably
practicable. Rent and other payments due under this Lease or any other
applicable lease between Landlord and Tenant shall be prorated to the date of
closing. Taxes and Association Dues (each as defined in Section 7 below) shall
also be prorated as of the closing. If the Land has not been transferred to
Tenant prior to the scheduled expiration of the then-current term of this Lease,
said term shall automatically extend at the then-current rent until such
transfer has been completed. Tenant shall be responsible for any transfer taxes
payable with respect to any conveyance hereunder and Landlord shall be
responsible for any capital gains tax, land tax or similar tax which may be
payable in connection with such conveyance.



(c) Tenant may assign the foregoing purchase options or any of them to Green
Mountain Coffee, Inc. or to any company of which Tenant or Green Mountain
Coffee, Inc. owns stock (or other equity interest) representing at least 50%
voting control of such company.



(d) Landlord acknowledges that its breach of its obligation to sell any land or
improvements with respect to which Tenant validly exercises its purchase option
hereunder would cause Tenant irreparable harm. As a result, Landlord agrees
that, in addition to all other available remedies, Tenant shall be entitled to
compel Landlord's specific performance of its obligations under this Section 5.



6. Use of Land. Tenant shall use and occupy the Land for business activities of
Tenant or its assignees or subtenants permitted hereunder. The parties
acknowledge that, simultaneously with the execution of this Lease, Landlord is
conveying to Tenant all buildings, improvements, fixtures, equipment and
personal property located on the Land which are owned by Landlord, including
without limitation those buildings, improvements, fixtures, equipment and
personal property formerly owned by John Reynolds and/or S.T. Paving, Inc. (the
"Existing Improvements"). Landlord acknowledges and agrees that Tenant shall
have the right to destroy, remove, salvage or dispose of any and all Existing
Improvements. Tenant may place and maintain on and about the Land signs,
provided said signs are in compliance with all applicable laws, regulations,
ordinances and permits.

7. Taxes, Utility Expenses and Condominium Association Dues. (a) Tenant shall,
during the term of this Lease, pay and discharge punctually, as and when the
same shall become due and payable, (i) all taxes, special and general
assessments (including municipal, regional or state impact fees), water rents,
rates and charges and sewer rents (hereinafter referred to as "Taxes"), and each
and every installment thereof which shall or may during the term of this Lease
become due and payable with respect to the Land or any part thereof,
improvements thereon or any equipment owned by Tenant thereon or therein,
together with all interest and penalties thereon (all of which shall also be
included in the term "Taxes" as heretofore defined), (ii) all other charges for
water, steam, heat, gas, hot water, electricity, light and power, and other
service or services, furnished to the Land during the term of this Lease
(hereinafter referred to as "Utility Expenses"), and (iii) all dues properly
levied by the Pilgrim Commercial Park Condominium Association against the Land,
once said Association is created ("Association Dues").



(b) All such Taxes and Association Dues which shall become payable during each
of the fiscal periods in which the term of this Lease commences and terminates,
shall be apportioned pro rata between Landlord and Tenant in accordance with the
respective portions of such fiscal period during which such term shall be in
effect.



(c) Tenant or its designees shall have the right to contest or review all Taxes
by legal proceedings, or in such other manner as it may deem suitable (which, if
instituted, Tenant or its designees shall conduct promptly at its own cost and
expense, and, if necessary, in the name of and with the cooperation of Landlord
and Landlord shall execute all documents necessary to accomplish the foregoing).
The legal proceedings referred to herein shall include appropriate proceedings
and appeals from orders therein and appeals from any judgments, decrees or
orders.



(d) Landlord covenants and agrees that if there shall be any refunds or rebates
on account of the Taxes paid by Tenant under the provisions of this Lease, such
refund or rebate shall belong to Tenant. Any refunds received by Landlord are to
be received by Landlord in trust and paid to Tenant forthwith. Landlord shall,
upon the request of Tenant, sign any receipts which may be necessary to secure
the payment of any such refund or rebate, and shall pay over to Tenant such
refund or rebate as received by Landlord.



Improvements
. (a) The parties acknowledge that Tenant has constructed a building, referred
to as Tenant's "Distribution Center," on the Land. Said building includes an
overhead passageway above the private road located on the Land that connects
with the neighboring Production Building located on Site C. Title to said
building and all improvements, fixtures, equipment and personal property
associated therewith is now and shall remain with Tenant during the term of this
Lease. The rights of the parties with respect to said building, improvements,
fixtures, equipment and personal property at the termination of the Lease shall
be as provided in subsections (c) and (d) below.



(b) Landlord acknowledges that, as a declarant of Pilgrim Commercial Park
Condominiums, Landlord has reserved certain development rights within Pilgrim
Commercial Park for future development, including the right to alter any units
or buildings included within Pilgrim Commercial Park. Landlord hereby transfers
to Tenant, for the term of this Lease, all of its current and future development
rights pertaining to Site D. By signing below, Mayflower Management, LLC also
transfers to Tenant, for the term of this Lease, all of its current and future
development rights pertaining to Site D of Pilgrim Park Condominiums. Mayflower
Management, LLC does not assume any other obligation hereunder.



(c) Tenant shall not make any alteration or improvement to or on the Land which
is contrary to legal requirements. Tenant shall be responsible for obtaining and
complying with all required permits and governmental approvals necessary for any
alteration or improvement hereunder. To the extent that Tenant requires any
amendment to an existing permit obtained by Landlord, Landlord agrees to provide
reasonable cooperation to Tenant (at Tenant's expense) in obtaining such
amendment. Tenant covenants and agrees that, unless otherwise agreed in writing,
all improvements, alterations, or other work once begun will be paid for by
Tenant, free and clear of liens or encumbrances against the Land (except as
otherwise provided in Section 22 below), and will be performed in all respects
in accordance with law, including applicable building codes. Tenant shall have
the right to make any alterations or improvements to or on the Land not
specifically prohibited by this Lease. Ownership of any such alterations and
improvements shall remain with Tenant for all tax and other purposes during the
term of this Lease.



(d) Subject to Section 21 below, Tenant shall have the right to remove from the
Land all buildings, fixtures, equipment and improvements which it places upon
the Land prior to surrender of the Land. In the event that Tenant elects to
remove any such buildings, fixtures, equipment or improvements, it will repair
any and all damage to the Land caused by such removal. Unless this Lease
terminates by virtue of Tenant's purchase of the Land, any of Tenant's property
remaining on the Land following the termination of this Lease shall be deemed to
be the property of Landlord, and Tenant agrees to sign any quitclaim deeds or
bills of sale as Landlord's legal counsel may consider necessary to evidence
such transfer of title, all such deeds and bills of sale to be subject to
Tenant's approval as to form and substance.



(e) Landlord agrees to cooperate with Tenant to obtain any permits and approvals
required in connection with the construction or removal of any improvements from
the Land or any alterations to the Land or improvements thereon, to the extent
such improvements or alterations are authorized under the terms of this Lease.



9. Maintenance and Repair. (a) Tenant will, at all times during the term of this
Lease, and at its own cost and expense, keep and maintain in good repair all
buildings and other improvements at any time erected or placed on the Land, and
will use all reasonable precaution to prevent waste, damage or injury. Tenant
will be responsible for all snow removal on the Land.



(b) Landlord will be responsible for lawn mowing on the Land and will endeavor
to keep the lawn neat and trim.



10. Requirements of Public Authority. During the term of this Lease, Tenant
shall, at its own cost and expense promptly observe and comply with all present
and future laws, ordinances, orders, rules and regulations of the federal, state
and local governments, and of all governmental authorities affecting the Land or
any part thereof. Tenant shall also pay all costs, expenses, fines, penalties,
claims and demands, including reasonable attorneys' fees and other litigation
costs, that may in any manner arise out of or be imposed because of the failure
of Tenant to comply with the covenants of this Section 10. Tenant shall have the
right to contest by appropriate legal proceedings undertaken in good faith,
without cost or expense to Landlord, the validity of any such law, ordinance,
order, rule or regulation.



11. Access to Land. Landlord and Landlord's agents and designees shall have the
right to enter upon the Land upon reasonable notice to Tenant, to examine same
and, during the last six months of the Lease, to exhibit the Land to prospective
tenants. Landlord shall be permitted to affix rental signs on the Land during
the last six months of the term of this Lease in such place as shall not
interfere with the business then being conducted on the Land.



12. Assignment and Subletting. Tenant shall not, without Landlord's prior
written consent, which consent shall not be unreasonably withheld, assign,
sublease or otherwise transfer its interest in this Lease or the Land. No
assignment or other transfer by Tenant of its interest under this Lease shall be
effective unless Tenant delivers to Landlord, within ten days after such
assignment or transfer, an instrument of assumption by the transferee of all
Tenant's obligations hereunder. The foregoing notwithstanding, Tenant shall have
the right to assign, sublease or transfer its interest in this Lease and the
Land to Green Mountain Coffee, Inc. or to any company of which Tenant, or Green
Mountain Coffee, Inc. owns stock (or other equity interest) representing at
least 50% voting control of such company or to any party acquiring substantially
all of the assets of the Tenant.



13. Indemnification. Tenant shall indemnify, defend and save harmless Landlord
and its members, employees, officers and managers ("indemnified parties") from
and against any and all liabilities, obligations, claims, damages, penalties,
causes of action, and judgments, including reasonable attorneys' fees and
litigation costs, arising from injury to person or property in or about the Land
during the term of this Lease and not resulting from any gross negligence or
intentional misconduct of Landlord or Landlord's agents. The indemnity contained
in this Section shall not apply to amounts paid in settlement of any claim or
action if such settlement is effected without Tenant's prior written approval.
Within 15 days after receipt by an indemnified party of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against Tenant under this Section, notify Tenant of the
commencement thereof. Tenant shall have the right to control the defense of any
matter for which an indemnified party seeks indemnification hereunder and, after
Tenant's notice to any such indemnified party of its election to control the
defense of such matter, Tenant shall not be liable for any legal or other
expenses subsequently incurred by such party in connection with such matter. The
provisions of this Section 13 shall survive the expiration or sooner termination
of this Lease. Notwithstanding the foregoing, Tenant shall have no liability to
Landlord for hazardous materials (as defined in Section 19 below) existing on
the Land prior to the date hereof.



14. Insurance. During the term of this Lease, Tenant shall purchase and maintain
commercial general liability insurance covering all of the Tenant's operations
and activities on the Land, including, but not limited to contractual liability,
the operations of contractors and subcontractors and commercial automobile
liability insurance covering the operation of vehicles, each with limits of
liability for the first five (5) years of the term of this Lease of not less
than $1,000,000 combined single limit per occurrence, for bodily injury and
property damage liability, with an umbrella liability policy of not less than
$2,000,000 per occurrence and annual aggregate. Tenant will also purchase and
maintain demolition and debris removal coverage in the event of catastrophic
damage to Tenant's Distribution Center located on the Land. All liability
policies required herein shall name Landlord as an additional insured and shall
require that said policy shall not be cancelled or the policy limits decreased
without thirty (30) days' prior notice to Landlord. The amounts specified
hereunder shall be revised every five (5) years to such amounts as Tenant may
reasonably consider prudent and customary for like businesses upon the advice of
its insurance consultants. All insurance policies required by this Section 14
shall be issued by insurance companies licensed to do business in the State of
Vermont. Tenant agrees to deliver certificates of such insurance to Landlord, at
the request of Landlord.



15. Destruction. In the event of the destruction by fire or other casualty of
all or substantially all of the building and improvements constructed on the
Land by Tenant, Tenant shall have the right to terminate this Lease by
delivering written notice of such termination within 120 days following the date
of such destruction. In the event of such election, Tenant will promptly clear
all debris and grade the Land to a clean, level site finished with either clean
gravel or seeded and mulched; and this Lease shall automatically terminate upon
Tenant's completion of said site work.



16. Eminent Domain and Condemnation. If the whole of the Land and the buildings
and other improvements thereon shall be taken or condemned by a competent
authority for any public or quasi-public use or purpose, or if such substantial
part hereof is taken as shall result in the portion of the Land and buildings
and other improvements remaining being unsuitable for Tenant's use as a product
distribution center substantially in the manner currently contemplated, this
Lease shall terminate as of the date upon which title shall vest in the taking
or condemning authority. If only a part of the Land and buildings and other
improvements shall be so taken or condemned, and the part not so taken is
suitable for continued use as Tenant's product distribution center and is of a
size adequate for Tenant's needs, this Lease shall remain in full force and
effect. In such case, the rent due hereunder shall abate in accordance with the
reduction in value in use of the Land. In the event of any taking or
condemnation, in whole or in part, the award or payment in lieu of an award
shall be apportioned between Landlord and Tenant as follows: Landlord shall
receive the portion of such award or payment assigned to the land and Tenant
shall receive the portion of such award or payment assigned to buildings and
other improvements, fixtures, equipment and personal property of Tenant.



17. Quiet Enjoyment. Tenant, upon paying the rent and all other sums and charges
to be paid by it as herein provided, and observing and keeping all covenants,
agreements and conditions of this Lease on its part to be kept, shall quietly
have and enjoy the Land during the term of this Lease, without hindrance by
Landlord. Landlord represents and warrants to Tenant that it has marketable fee
simple title to the Land, free and clear of any easements, restrictions, liens
or encumbrances, except as set forth in Exhibit C attached hereto and made a
part hereof. The parties further acknowledge that the Land is encumbered by the
Declaration of Pilgrim Commercial Park Condominiums, the Condominium
Association's by-laws and the other Rules and Regulations of the Condominium
Association. Landlord shall not hereafter during the term of this Lease grant,
create, suffer or permit the creation of any mortgage, lien or encumbrance on
the Land or the Landlord's interest therein. Landlord agrees to have Tenant
named as an additional insured under Tenant's title insurance policy covering
the land.



18. Hazardous Materials. (a) Tenant represents, warrants and covenants that
Tenant will not use hazardous materials (as defined hereinafter) on the Land in
a manner which violates in any material respect federal, state or local laws,
ordinances, rules, regulations, or orders governing the use, storage, treatment,
transportation, manufacture, handling or disposal of hazardous materials. Tenant
shall defend, indemnify and hold harmless Landlord from and against any claims,
demands, penalties, fines, costs or expense of whatever kind or nature, arising
out of, or in any way related to, (i) Tenant's disposal, release, or threatened
release of any hazardous materials which are on or affecting the Land or the
soil, soil vapor, water, vegetation or buildings located thereon during the term
hereof; (ii) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to such hazardous materials; (iii)
any lawsuit brought or threatened, settlement reached, or government order
relating to such hazardous materials; and/or (iv) any violation of laws, orders,
regulations, requirements, or demands of governmental authorities, which are
based upon or in any way related to the presence or placement of hazardous
materials on or in the Land subsequent to the date of this Lease and prior to
termination of this Lease, including, without limitation, reasonable attorney
and consultant fees, investigation and laboratory fees, court costs and
litigation expenses, provided that the foregoing indemnification shall not apply
to any hazardous materials liability with respect to the disposal, release or
presence of hazardous materials at the Land prior to the date hereof.



(b) Landlord shall defend, indemnify and hold harmless Tenant from and against
any claims, demands, penalties, fines, costs or expense of whatever kind or
nature, arising out of or in any way related to (i) the presence of hazardous
materials in the soil, groundwater or soil vapor on or about the Land, (ii) the
disposal, use, generation or treatment of hazardous materials on the Land, or
(iii) the violation of any environmental law or regulation that, with respect to
(i), (ii), or (iii), existed as of the date of this Lease, but excluding any
claims, demands, penalties, fines, costs or expenses arising from Tenant's
activities on the Land prior to the date hereof.



(c) The indemnity contained in this Section shall not apply to amounts paid in
settlement of any claim or action if such settlement is effected without the
indemnifying party's prior written approval. Within 15 days after receipt by an
indemnified party of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made under this Section,
notify the indemnifying party of the commencement thereof. The indemnifying
party shall have the right to control the defense of any matter for which an
indemnified party seeks indemnification hereunder and, after such indemnifying
party's notice to any such indemnified party of its election to control the
defense of such matter, the indemnifying party shall not be liable for any legal
or other expenses subsequently incurred by such party in connection with such
matter.



(d) For purposes of this Lease, "hazardous materials" includes, without
limitation, any flammable explosives, radioactive materials, hazardous
materials, hazardous wastes, hazardous or toxic substances, or related materials
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (49 U.S.C. Sections 6901, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 9601, et
seq.) and in the regulations adopted pursuant thereto, or any federal, state or
local environmental law, ordinance, rule, or regulation.



(e) The provisions of this Section 18 shall survive expiration or sooner
termination of this Lease.



19. Default by Tenant. (a) Tenant's failure to pay any installment of rent or
any other charges or expenses it is required to pay pursuant to this Lease when
the same shall be due and payable, or Tenant's failure to perform any of the
other covenants, conditions and agreements herein contained on Tenant's part to
be kept or performed and the continuance of such failure to perform such other
covenants, conditions or agreements without curing the same or taking reasonable
steps to cure the same, for a period of thirty (30) days after receipt by Tenant
of notice in writing from Landlord specifying in detail the nature of such
failure, shall constitute a default under this Lease ("Tenant's Default");
provided, however, that, in the event of a default that cannot reasonably be
cured during said 30-day period, Tenant need only commence the cure of such
default within said 30-day period and thereafter diligently pursue the cure of
such default through completion of the cure.



(b) Upon the occurrence of a Tenant's Default, Landlord may at any time
thereafter, during the continuance of such Tenant's Default, give a written
termination notice to Tenant specifying a date on which this Lease shall
terminate, and on such date, the term of this Lease shall terminate and all
rights of Tenant under this Lease shall cease unless before such date (i) all
arrears of rent and all other sums payable by Tenant under this Lease, and all
costs and expenses (including, without limitation, reasonable attorneys' fees)
incurred by or on behalf of Landlord on account of such Tenant's Default shall
have been paid by Tenant, and (ii) all other Tenant's Defaults at the time
existing under this Lease shall have been fully cured to the reasonable
satisfaction of Landlord. All costs and expenses incurred by or on behalf of
Landlord (including, without limitation, reasonable attorneys' fees) occasioned
by any Tenant's Default shall constitute additional rent hereunder.



(c) If any Tenant's Default shall have occurred and be continuing and the term
of this Lease shall have been terminated pursuant to Section 19(b) above,
Landlord may enter upon and repossess the Land or any part thereof by summary
proceeding, ejectment or otherwise, and may remove Tenant and all other persons
and any and all property therefrom. Landlord shall have no liability for or by
reason of such entry, repossession or removal. The foregoing notwithstanding,
Landlord will use reasonable efforts to arrange for an orderly repossession of
the Land before exercising its rights hereunder.



(d) After the repossession of the Land or any part thereof pursuant to Section
19(c), Landlord shall use reasonable efforts to relet the Land on commercially
reasonable terms.



(e) In the event of any termination or repossession under this Section 19,
Tenant will pay to Landlord the rent and other sums required to be paid by
Tenant up to the time of such termination or repossession, and thereafter Tenant
shall be liable to Landlord for, and shall pay to Landlord, as liquidated and
agreed current damages on account of such termination or repossession, (i) a sum
equal to the rent and all other sums which would be payable under this Lease by
Tenant in the absence of such termination or repossession for the remainder of
the then-current term, plus (ii) all reasonable expenses of Landlord in
connection with such termination or repossession (including, without limitation,
reasonable legal expenses and attorneys' fees); provided, however, that any
amounts received by Landlord through the re-letting of the Land, any buildings
or improvements thereon, or any portion thereof shall be offset against amounts
due hereunder. Landlord shall report to Tenant monthly (or at such other times
as the parties may agree) all rents received by virtue of any such re-letting.
Tenant will pay such damages monthly on the days on which the rent would have
been payable under this Lease in the absence of such termination or
repossession.



(f) If Tenant shall fail to make any payment or perform any act required to be
made or performed by it hereunder, Landlord upon ten days' notice to Tenant may
(but shall be under no obligation to) at any time thereafter make payment or
perform such act for the account and at the expense of Tenant, and may enter
upon the Land or any part thereof at reasonable times for such purpose and take
all such action thereon as, in the opinion of Landlord, may be necessary or
appropriate therefor. No such entry shall be deemed an eviction of Tenant. All
payments so made by Landlord and all costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) incurred in connection
therewith or in connection with the performance by Landlord of any such act
shall, upon demand, be reimbursed to Landlord by Tenant as additional rent
hereunder.



(g) Each right, power and remedy of Landlord provided for in this Lease or now
or hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Landlord or any one or more of the rights, powers or remedies provided for in
this Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by Landlord of
any or all such other rights, powers or remedies.



20. Waivers. Failure of Landlord to complain of any act or omission on the part
of Tenant shall not be deemed to be a waiver by Landlord of any of its rights
hereunder.



     

 21. Surrender. Tenant, on the expiration or sooner termination of this Lease
     (other than by virtue of Tenant's purchase of the Land), shall quit and
     surrender the Land and, subject to Section 8(d) above, leave the building
     and other improvements then thereon in good condition and repair, ordinary
     wear and tear and damage by fire or casualty excepted. If Tenant remains in
     possession of the Land or any part thereof after the expiration of the term
     of this Lease, such tenancy shall be on a month-to-month basis at a monthly
     rent equal to 125% of the monthly rent payment for the last full month of
     the term of this Lease, plus all other charges and additional rent payable
     hereunder.



22. Tenant's Grant of Security Interests. Notwithstanding anything to the
contrary contained in this Lease, Tenant may, upon prior written notice to
Landlord, enter into an assignment or leasehold mortgage to assign its interest
in this Lease to an institutional lender or lenders as partial security for a
loan or loans. Said assignment or leasehold mortgage shall include a right of
reassignment, subject to Landlord's consent, which consent shall not be
unreasonably withheld or delayed. Upon request from Tenant, Landlord shall
execute documents evidencing its approval of such assignment or leasehold
mortgage consistent with this provision, which shall be in the form reasonably
satisfactory to Tenant and Landlord. Moreover, Tenant shall have the right to
grant and allow mortgages, liens and security interests in all buildings,
improvements, fixtures, equipment and personal property located on the Land, and
each such security interest shall be a valid and enforceable lien against the
subject collateral. Unless this Lease terminates by virture of Tenant's purchase
of the Land, Tenant shall ensure that all such security interests are released
on or before the termination of this Lease.



23. Interpretation. This Lease and the performance hereof shall be governed by
and construed in accordance with the laws of the State of Vermont, without
reference to any conflict of laws principles.



24. Memorandum of Lease. At the time of execution of this Lease, the parties
shall also execute a Memorandum of Lease, in the form of the Memorandum of Lease
attached hereto as Exhibit B. Each party shall have the right to record said
Memorandum of Lease with the public land records and the party choosing to
record said Memorandum shall bear all filing fees associated therewith.



     

 25. Parties. The terms and conditions of this Lease shall be binding upon and
     inure to the benefit of the parties hereto, and their permitted successors
     and assigns.



26. Force Majeure. In the event that Landlord or Tenant shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lockouts, labor troubles, inability to procure materials,
failure of power, restrictive governmental laws, regulations, orders or decrees,
riots, insurrection, war, acts of God, inclement weather, or other reason beyond
such party's reasonable control, then performance of such act shall be excused
for the period of the delay and the period for the performance of any such act
shall be extended for a period equivalent to the period of such delay; provided
that nothing contained in this Section 26 shall excuse, delay or otherwise apply
to the Tenant's obligation to pay rent or any other monetary obligation
hereunder.



27. Notices. All notices to the parties shall be effective only if in writing
and delivered in person or mailed by first class mail, postage prepaid,
registered or certified, to the addresses set forth below:

Tenant: Pilgrim Partnership, L.L.C.
P.O. Box 447
Waterbury, VT 05676
Attn: Stephen Van Esen

Landlord: Green Mountain Coffee Roasters, Inc.
33 Coffee Lane
Waterbury, VT 05676-1529
Attn: Chief Financial Officer

Either party may change its address for notice by written notice to the other
party given in the foregoing manner.

28. Condominium Association. The parties agree that this Lease will be subject
to the Declaration of Pilgrim Commercial Park Condominiums, the Condominium
Association's bylaws and any other Rules and Regulations of the Condominium
Association, and Tenant agrees that it will comply with the terms and conditions
of the Declaration, the Condominium Association's bylaws and said Rules and
Regulations. During the term of this Lease, Tenant shall have the right to
exercise all Condominium Association voting rights allocated to Unit 3 of
Pilgrim Commercial Park Condominiums and Landlord shall take all actions as may
be required under the Condominium association bylaws to assign said voting
rights to Tenant during the term of this Agreement. Landlord agrees that it is
the intention of the parties that, during the term of this Lease, Tenant shall
have the right to have one designee serve on the Condominium Association's board
of directors. Landlord agrees that, as long as it owns a controlling interest in
votes of the Condominium Association it will exercise its rights to ensure that
Tenant's designee is appointed or elected to serve on said board of directors.



29. Miscellaneous. Any extension (other than an automatic extension under
Section 5(b) above), alteration, amendment or modification to this Lease, and
any cancellation, surrender or termination of this Lease, to be effective, must
be in writing and signed by all parties having an interest in this Lease;
provided that any extension pursuant to Tenant's exercise of its option
described in Section 4 above need only be in accordance with the requirements of
said Section 4. Landlord and Tenant are independent contractors with respect to
this Lease, and nothing contained in this Lease is intended to create any
partnership, joint venture or other entity or association between the parties.



30. Dispute Resolution. Any and all disputes or controversies between the
parties arising out of or relating to this Lease which cannot be resolved on an
amicable basis shall be finally settled by binding arbitration. Such arbitration
shall be in accordance with the Commercial Arbitration Rules of the American
Arbitration Association before a single arbitrator selected as provided in said
Rules. To the extent permitted by said rules, the arbitrator shall have liberal
discretion to order specific performance of a party's obligations under this
Agreement, so long as such specific performance would not impose undue economic
hardship on the breaching party. Unless otherwise agreed by the parties, all
arbitration proceedings shall be held in Waterbury, Vermont. Any decision
rendered in such an arbitration proceeding shall be final and binding on the
parties and shall be enforceable in any court having jurisdiction over the
parties.



ACKNOWLEDGMENT OF ARBITRATION

The parties understand that this Agreement contains an agreement to arbitrate.
After signing this Agreement, the parties understand that they will not be able
to bring a lawsuit concerning any disputes that may arise which is covered by
such an agreement to arbitrate, unless it involves a question of constitutional
or civil rights. Instead, the parties agree by this Agreement to submit any
covered dispute to an impartial arbitrator or arbitrators.



IN WITNESS WHEREOF, the parties have each caused this Lease to be signed by
their duly authorized representatives.



IN PRESENCE OF:                                        PILGRIM PARTERSHIP,
L.L.C.

/s/ Maureen Martin                                           By: /s/ Edward
Steele
Witness

                                                                        GREEN
MOUNTAIN COFFEE ROASTERS, INC.

/s/ John Holtman

                                               By: /s/ Frances Rathke
Witness



 

STATE OF VERMONT
WASHINGTON COUNTY, SS.

At Waterbury, in said County, on this 15th day of April, 2005, Edward Steele,
member of PILGRIM PARTERSHIP, L.L.C., personally appeared and he/she
acknowledged this instrument, by him/her sealed and subscribed, to be his/her
free act and deed and the free act and deed of PILGRIM PARTERSHIP, L.L.C.

                                                                                                               
Before me, /s/ Beverly Young_

                                                                                                                                   
Notary Public

My Commission Expires: 2/10/07

 

STATE OF VERMONT
WASHINGTON COUNTY, SS.



At Waterbury, in said County, on this 14th day of April, 2005, Frances Rathke,
CFO of GREEN MOUNTAIN COFFEE ROASTERS, INC., personally appeared and he/she
acknowledged this instrument, by him/her sealed and subscribed, to be his/her
free act and deed and the free act and deed of GREEN MOUNTAIN COFFEE ROASTERS,
INC.

                                                                                                           
Before me, /s/ Chris Gannon

                                                                                                           
Notary Public

My Commission Expires: 2/10/07



Mayflower Management, LLC hereby accepts and agrees with Sections 5(b) and 8(b)
of this Lease and accepts no other obligation under this Lease.

IN THE PRESENCE OF:                                         MAYFLOWER
MANAGEMENT, LLC

/s/ Maureen Martin   

                                                 By: /s/ Edward Steele
Witness



STATE OF VERMONT
WASHINGTON COUNTY, SS.



At Waterbury, in said County, on this 15th day of April, 2005, Edward Steele,
member of MAYFLOWER MANAGEMENT, L.L.C., personally appeared and he/she
acknowledged this instrument, by him/her sealed and subscribed, to be his/her
free act and deed and the free act and deed of MAYFLOWER MANAGEMENT, L.L.C. 

                                                                                   
Before me, /s/ Beverly Young

                                                                                   
Notary Public

My Commission Expires: 2/10/07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



F:\WPDOCS\G\GMCR\Distribution Center\Lease\Ground Lease Agmt 4-1-05.doc

